                                            Case 3:20-cv-05861-SI Document 14 Filed 11/10/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GERALD A. GIPSON,                                  Case No. 20-cv-05861-SI
                                   8                    Petitioner,
                                                                                            ORDER FOR AMENDMENT TO
                                   9             v.                                         AMENDED PETITION
                                  10     JOSEPHINE GASTELO,                                 Re: Dkt. No. 8
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner filed a petition for writ of habeas corpus in which he presented three claims. The

                                  14   court issued an order to show cause why the petition should not be granted. Thereafter, petitioner

                                  15   filed a “motion for stay and abeyance,” in which he sought a 60-day stay so that he could file an

                                  16   amended petition that would expand on his ineffective-assistance-of-counsel claim. Docket No. 8.

                                  17   Petitioner later filed an amended petition. Docket No. 12.

                                  18          Petitioner’s “motion for stay and abeyance” is construed to be a request for permission to

                                  19   file an amended petition within 60 days and is GRANTED. Docket No. 8. The amended petition

                                  20   filed on October 16, 2020 (Docket No. 12) is accepted and deemed to have been timely filed.

                                  21          There is a problem with the amended petition, however: some of the pages are unreadable.

                                  22   The amended petition, like the original petition, includes a copy of the petition for review filed in

                                  23   the California Supreme Court that sets out petitioner’s three claims. But the amended petition also

                                  24   includes 18 pages of new typed text discussing his ineffective-assistance-of-counsel claim inserted

                                  25   between pages 24 and 25 of the petition for review. The typing on the 18-page insert (Docket No.

                                  26   12-2 at 20-37) starts off light and after about four pages becomes so faint that it is unreadable.

                                  27   Accordingly, no later than December 4, 2020, petitioner must file a replacement copy of the 18-

                                  28   page insert that is dark enough to read. Petitioner can file a legible copy of the 18-page insert with
                                            Case 3:20-cv-05861-SI Document 14 Filed 11/10/20 Page 2 of 2




                                   1   a cover page that has the case name and number and is labelled as a “amendment to amended

                                   2   petition.”

                                   3          In light of the need to wait for that amendment, the court now sets the following new briefing

                                   4   schedule: Respondent must file and serve his response to the order to show cause no later than

                                   5   January 22, 2021. Petitioner must file and serve his traverse no later than March 5, 2021.

                                   6          IT IS SO ORDERED.

                                   7   Dated: November 10, 2020

                                   8                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                   9                                                   United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
